Exhibit 10.24

             
(ACTIVANT LOGO) [d65442d6544201.gif]
            Incentive Bonus (IB) Plan   fy2008            Business Unit

The Activant Solutions Inc. Annual Incentive Bonus Plan (the “Plan”) is designed
to create an incentive for participants to align their individual goals with
those of Activant Solutions Inc. (the “Company”) and the Business Unit they are
assigned to and to reward participants with an incentive bonus award (“IB”) when
the benefits of that alignment are reflected in the Company’s and the Business
Unit’s financial results.
Bonuses are determined by evaluating Company and Business Unit actual financial
performance against expected financial performance to produce an “Achievement
Award Percentage” for each. These Achievement Award Percentages are then
multiplied against a participant’s Target Incentive Compensation (“TIC”) in the
appropriate proportions (70% Business Unit, 30% Corporate) to determine the
participant’s annualized target award. The participant’s annualized target award
(pro-rated as described below if participation is less than the full Plan
Period) is compared to the cumulative total of quarterly IB payments, if any,
made during the Plan Period and the remainder (including any “overachievement”
that occurs when the Achievement Award Percentage is greater than 100%) is
awarded as a “Final IB Achievement Award.”
PLAN PERIOD
The Plan Period is concurrent with the Company’s fiscal year (October 1 —
September 30). Each Plan Period stands alone.
ELIGIBILITY & PARTICIPATION
The TIC opportunities and qualifying jobs / job levels under the Plan are
subject to review and approval by the Chief Executive Officer (“CEO”). Employees
in these qualifying job / job levels who are not concurrently participating in
another Company incentive plan may be nominated by their management to
participate. The nominated employee becomes a Plan Participant if the nomination
is approved by the Senior Vice President of Human Resources (or, in the absence
of the Senior Vice President, the CEO). Participation (aside from removal or
termination from the Plan) will take effect with the start of the fiscal quarter
immediately following the associated status change. Except as otherwise approved
by the CEO or the Senior Vice President of Human Resources, participants must be
employed in a qualifying job / job level for a full fiscal quarter to be
eligible for a pro-rated TIC for that quarter.
Example 1 - Date Participation Begins
Employee receives a promotion effective February 1 and because of the promotion
is now in an eligible job and job level to participate in the Plan. If approved,
the earliest date the employee would become a Plan Participant is April 1 — the
beginning of fiscal Q3.
A Plan Participant may be removed from the Plan or have his or her TIC reduced
if his or her job performance, in the view of the Plan Participant’s management,
is not at least maintained at a level consistent with the “MC” classification on
the Company’s performance rating scale. Any Plan Participant who has a change in
his or her TIC (including a reduction in his or her TIC or removal from the Plan
other than for termination of employment) with an effective date after the
beginning of a fiscal quarter will have that change impact his or her IB
calculation at the beginning of the next quarter.
Example 2 - Date TIC Change is Effective
Plan Participant has a TIC increase of $2,000 as of November 1. Plan
calculations and awards will not be affected by the change until the quarter
that begins January 1.
A Plan Participant must be employed by the Company at the time of approval of
the Achievement Award Percentage for such Plan Participant to qualify for the IB
payment for such fiscal quarter or year. Such approval typically occurs
45-50 days after the quarter. Participation in the Plan, and eligibility for IB,
terminates immediately upon a Plan Participant’s termination of employment.
FINANCIAL COMPONENTS
Performance Targets:
• Quarterly and annual adjusted EBITDA: Earnings Before Interest, Taxes,
Depreciation, and Amortization as defined under Activant’s existing bank credit
facility agreement as adjusted for the inclusion or exclusion of financial
components as defined by the Company’s Board of Directors (referred to in this
document as “adjusted EBITDA”).
• Quarterly and annual revenue: Revenue from the sale of goods and services.
• Business Unit quarterly and annual adjusted EBITDA: Business unit adjusted
EBITDA referred to as Business Unit Plan Contribution
• Business Unit quarterly and annual revenue: Revenue from the sale of goods and
services for that Business Unit.
Page 1

 



--------------------------------------------------------------------------------



 



             
(ACTIVANT LOGO) [d65442d6544201.gif]
            Incentive Bonus (IB) Plan   fy2008            Business Unit

QUARTERLY IB ACHIEVEMENT AWARDS
For fiscal quarters 1 — 3, a Quarterly Achievement Award payment may be made, at
the Company’s discretion, when minimum performance thresholds for adjusted
EBITDA and revenue established by the Compensation Committee of the Company’s
Board of Directors have been met for both the Company as a whole (“Corporate
Component”) and the Business Unit (“Business Unit Component”). The award amount
will be capped at 25% of the participant’s annualized TIC for that quarter, for
each respective component.
FINAL IB ACHIEVEMENT AWARD (INCLUDES Q4 QUARTERLY IB ACHIEVEMENT AWARD & ANNUAL
OVERACHIEVEMENT, IF APPLICABLE)

After the end of the Plan Period, audited annual financial results are used to
calculate an annualized target award for each Plan Participant. The annualized
target award is the Plan Participant’s pro-rated TIC multiplied by the
Achievement Award Percentages for their Business Unit and the Company and
includes any “overachievement” under the Company or Business Unit plans given
the Company and Business Unit’s actual audited financial performance for the
fiscal year in the appropriate proportions for each component. This annualized
target award is then compared to the year-to-date total of quarterly IB
Achievement Award payments (if any) made over the Plan Period and if the total
of cumulative quarterly IB Achievement Award payments is:
LESS than the annualized target award: Plan Participants will be eligible to
receive the difference as their final IB Achievement Award.
          MORE than the annualized target award: no further IB payments will be
made.
The achievement and level of the Achievement Award Percentage is subject to
review and approval by the Compensation Committee of the Company’s Board of
Directors. The level of the Company’s financial performance is subject to the
review and approval of the Audit Committee of the Company’s Board of Directors.
IB payments are not made until after such review and approval by the
Compensation Committee and the Audit Committee. A Plan Participant must be
employed by the Company at the time of approval of the Achievement Award
Percentage for such Plan Participant to qualify for the IB payment for such
fiscal quarter. Note: Plan Participants removed from the Plan as of the end of
the Plan Period or earlier are ineligible to receive a Final IB Achievement
Award. Plan Participants added to the Plan will not be eligible to participate
until the first day of the fiscal quarter after being added to the Plan.
Example 3 - Final Plan Payment Calculation, Less Than Full Year Participation

For the purposes of illustration, the calculation is simplified and does not
split the calculation into a separate business unit component and corporate
component. Assume the achievement award percentage for both components is 100%.
(FORMULA) [d65442d6544203.gif]
IMPORTANT NOTE: EXCEPTIONS TO PLAN PROVISIONS AS STATED IN THIS DOCUMENT REQUIRE
SPECIFIC APPROVAL BY THE SENIOR VICE PRESIDENT OF HUMAN RESOURCES (OR CEO).There
is no vested entitlement to any bonus. Bonus payments are made at the sole
discretion of the Chief Executive Officer (subject to authorization by the Board
of Directors or the Compensation Committee of the Board of Directors). Plan
participants are advised against assuming that they will receive any payments
under the Plan in advance of any such payment; target awards represent
“pay-at-risk” and as such should not be prospectively relied on to meet
financial commitments. Incentive bonus plans and payment terms, including
individual participation and eligibility for payment, may be changed at any
time, retroactively or prospectively, with or without prior notice, at the
discretion of the Chief Executive Officer and all Company incentive plans
require review & approval by the Chief Executive Officer. No statement,
expressed or implied, or any other feature of the Plan affects the
employment-at-will status of Plan Participants.
Page 2

 